 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GUILLERMO CRUZ TRUJILLO,                          No. 2:18-cv-0193 KJM KJN P
12                       Plaintiff,                     [Ninth Cir. Case No. 20-15101]
13           v.                                         ORDER
14    M. CHAPPUIS, Correctional Counselor,
15                       Defendants.
16

17                  Plaintiff is a state prisoner, proceeding pro se. On February 28, 2020, pursuant to

18   28 U.S.C. § 636(c)(1) the Ninth Circuit vacated and remanded the January 28, 2020 magistrate

19   judge’s order (MJ Order, ECF No. 72) revoking appellant’s in forma pauperis status for his

20   appeal. See ECF No. 75 (appellate remand). The record indicates the magistrate judge issued

21   findings and recommendations on November 8, 2018, recommending revocation of plaintiff’s in

22   forma pauperis status. F&Rs, ECF No. 42. Plaintiff filed objections to the findings and

23   recommendations. Obj., ECF No. 47. On August 5, 2019, after considering those objections, this

24   court granted defendant’s motion to revoke plaintiff’s in forma pauperis status. Order, ECF

25   No. 54. Plaintiff never paid the filing fee as then required, and ultimately this court dismissed his

26   /////

27   /////

28   /////
                                                        1
 1   case for this reason. See ECF Nos. 60, 66.1 For all the foregoing reasons, the court finds
 2   plaintiff’s appeal is not taken in good faith and therefore plaintiff’s motion to proceed in forma
 3   pauperis on appeal is DENIED.
 4                  IT IS SO ORDERED.
 5   DATED: March 11, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
            1
27           While plaintiff submitted a new motion to proceed in forma pauperis, ECF No. 64, that
     motion raised no new issues and in any event was mooted by the court’s dismissal of his case,
28   ECF No. 66.
                                                        2
